Citation Nr: 1749903	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a left inguinal hernia since March 8, 1976, to include on an extraschedular basis. 

2.  Entitlement to a separate compensable disability rating for a scar associated with a left inguinal hernia prior to July 19, 2012, and in excess of a 10 percent disability rating since July 19, 2012.  

3.  Entitlement to a disability rating in excess of 10 percent for post-operative bilateral plantar calluses since August 19, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010, August 2012, and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In addition to disagreeing with the assigned 10 percent disability rating for his scar in the August 2012 rating decision, the Veteran filed several claims, including in October 2016 and August 2017, for an effective date earlier than July 19, 2012, for the grant of a separate compensable disability rating for a scar associated with the left inguinal hernia.  However, after reviewing the contentions and evidence, the Board determines that these issues should be re-characterized and are more accurately stated as listed on the title page of this decision.

In January 2015, the Board remanded the increased rating claim for a left inguinal hernia for additional procedural and evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case to afford the Veteran VA examinations for his left inguinal hernia and scar disabilities, and for a VA examiner to provide an addendum VA medical opinion regarding the Veteran's bilateral plantar calluses disability symptoms.  
Specifically, the Veteran was afforded a VA examination in March 2015 for his left hernia disability, during which an examiner determined that no hernia was detected on the left side and there was no indication for a supporting belt.  However, March 2017 and April 2017 VA treatment records show that the Veteran presented with an inguinal hernia and that he was prescribed a hernia belt.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of any left inguinal hernia disability symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the Veteran should be afforded a new VA examination to determine the severity of his scar associated with his left inguinal hernia disability, to include whether it is painful and/or unstable.  

Regarding the Veteran's bilateral plantar calluses, the Veteran underwent a VA examination in October 2014, during which the examiner diagnosed his feet with bilateral painful calluses, bilateral hammer toes, and bilateral hallux valgus.  Additionally, the examiner noted that the Veteran also had bilateral pes planus.  While the examiner noted the Veteran's symptoms of pain, functional loss, and limitation of motion in both feet, the examiner did not specify which symptoms were caused by the Veteran's service-connected bilateral plantar calluses disability.  The Board notes that the Veteran's hammer toes, hallux valgus, and pes planus disorders are not service connected.  Thus, on remand, the VA examiner should provide an addendum medical opinion discussing the symptoms solely caused by the Veteran's service-connected bilateral plantar calluses disability. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for examinations to evaluate the current severity of his left inguinal hernia and scar associated with a left inguinal hernia disabilities.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left inguinal hernia and scar associated with a left inguinal hernia disabilities, to include if the scar is painful and/or unstable.  

2. Return the claims file to the October 2014 VA examiner who conducted a physical examination of the Veteran's feet and request that he re-review the claims file and respond to the below inquiries.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the current severity of the Veteran's bilateral plantar calluses disability symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence, history provided by the Veteran, the October 2014 physical examination, and sound medical principles, the VA examiner should clarify which of the Veteran's bilateral foot symptoms are caused solely by his service-connected bilateral plantar calluses.  In providing this clarification, the examiner should attempt to differentiate between the symptoms caused by the Veteran's service-connected bilateral plantar calluses disability and those symptoms caused by nonservice-connected disorders, diagnosed at the time of the October 2014 examination, to include hammer toes, pes planus, and hallux valgus.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to differentiate between symptoms caused by the service-connected bilateral plantar calluses disability and those caused by nonservice-connected disorders without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary to the above developments, readjudicate the increased rating claims for the left inguinal hernia, scar associated with a left inguinal hernia, and bilateral plantar calluses disabilities in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

